Dore, J.
(dissenting in part). I dissent in part and on plaintiff’s appeal vote to reverse and deny the motion to dismiss the first cause of action against defendants Goodman and Bierman. ' In all other respects I concur with the majority opinion.
Peck, P. J., Glennon, Callahan and Van Voorhis, JJ., concur in Per Curiam opinion; Dore, J., dissents in part and on plaintiff’s appeal votes to reverse and deny the motion to dismiss the first cause of action against defendants Goodman and Bierman; and in all other respects concurs with the majority opinion.
Order appealed from modified (1) to the extent of dismissing the complaint as against defendant Ferber, with $20 costs and disbursements to said defendant, and (2) by striking from its decretal provisions the name “ Samuel Bierman ” and the words “ and so much of the second cause of action which is a reiteration of the first cause of action”, and in all other respects affirmed, without costs as between the plaintiff and the defendant Goodman. Settle order on notice.